Case 1:18-cv-O4167-|LG-.]O Document 45 Filed 10/05/18 Page 1 of 4 Page|D #: 1026

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DIS'I`RICT OF NEW YORK

YOUNG ADVOCATES FOR FAIR
EDUCATION,

Plaintiff, Case No. 18 CV 4167

vs. Judge I. Leo Glasser

ANDREW CUOMO, in his official capacity
as Governor of the State ofNew Yorl<,
BETTY ROSA, in her official capacity as
Chancellor of the Board ofRegents of the
State of New York,

MARYELLEN ELIA, in her official capacity
as Cornmissioner of the New York State

 

 

Education Dep artment,
Defendants_
I)ECLARATION OF RICHAR.`D ALTABE
l. l am a New York State Permanently Certified School District Adrninistrator with

a Bachelor’s Degree in Biology from NYU and an MS Ed and an Advanced Certificate in
Educational Administration from Brooklyn College. I have been an educator since 1982, when I
began teaching science at Erasmus Hall High School. At Erasmus, l also served as the Chair of
the Committee for School Irnprovement. ln the summer of 1986 Iwas awarded an NEH summer
fellowship to Harvard University. In 1988, I began a 30 year career of serving in leadership
positions at Yeshivas and .Tewish Day Schools in New York. At each of the schools Where I
have Worked, I have had a specific focus on improving the secular education of the students

2. In addition to my teaching and school leadership rcsponsibilities, I have played an

active role on governmental and civic authorities and panels that relate to education In 1993, I

Case 1:18-cv-O4167-|LG-.]O Document 45 Filed 10/05/18 Page 2 of 4 Page|D #: 1027

was elected as a school board member in NYC School District 27, where I served for four years
ARer the City disbanded the local school boards, l was appointed by the New York City Public
Advocate to serve on the newly formed Citywide Council on Special Education, where I served
for two years. From 1998 through 2002, l served on the New York State Education

Department’ s Sensitivity Cornmittee, which was formed to ensure that the statewide
examinations did not reflect any bias in its questions Ancl in 2015 Iwas selected to serve on the
State Education Commissioner’s Advisory Council for Teaching. A significant focus of the
Council was examining and providing feedback on the implementation of the Common Core.

3. ln January of 2016 I was asked by PEARLS to organize a team of educational
professionals for the purpose of creating a uniform, Corrnnon Core compliant, culturally
sensitive secular studies cutriculmn, and to devise a program for the successful implementation
of that curriculum in Chassidic elementary schools. It was understood that the uniform
curriculum that we were asked to create and implement would adhere to New York State’s
Common Core standards

4. To identify the most appropriate set of Comrnon Core aligned curricular materials
that were also sensitive to the cultural values of the Chassidic community, l met with
representatives of Houghton Mifflin and Sadlier Oxford. Both of these firms are highly regarded
by educators and their textbooks are utilized by a broad cross section of public and nonpublic
schools. They advised me that they had previously worked with other cultural and religious
markets to address similar concerns of those communities For example, Houghton Mifflin’s

popular “Journeys” ELA series had a Comrnon Core aligned version that was created for use in

the fslamic market

Case 1:18-cv-04167-|LG-.]O Document 45 Filed 10/05/18 Page 3 of 4 Page|D #: 1028

5. In designing and implementing a uniform, Common Core compliant, culturally
sensitive secular studies curriculum for Chasidic yeshivas, it is important to understand the
structure of the school day at these schools It is a feature of yeshivas generally - and of the
Chasidic schools for whom the uniform curriculum was designed in particular - that Jewish and
Secular Studies are overseen by separate departments with separate administrative leadership and
faculty. Jewish Studies at these schools occupies the morning hours of the school day, into the
afternoon, while Secular Studies are taught during the afternoon hours.

6 . The PEARLS curriculum team devoted substantial time and resources on the
development of materials for the purpose of aiding teachers in integrating the Houghton Mifflin
and Sadlier Oxford books into their classes. For this aspect of the work, PEARLS employed a
team of four curriculum writers and staff developers who created teacher’s guides that organized
weekly lesson plans and gave specific guided instruction to teachers who would be utilizing the
materials PEARLS also employed a local yeshiva Principal to oversee the teacher training
efforts at individual schools to allow for the successful adoption and implementation of the new,
uniform culturally-sensitive, Common Core aligned curriculum. And PEARLS retained
Generation Ready, a nationally recognized provider of educational professional development
training to assist with the implantation and teacher training

7. To date, this uniform effort that began in flannery 2016 has created Math
curriculum guides, lesson plans and workbooks aligned with Sadlier Oxford Progress in Math
2009 Series for grades 1 through 6. PEAR_LS curriculum experts have also already begim work
on the updated Sadlier Math - Next Generation Math Standards textbooks that were released just
this past school year. A first grade teacher’s guide is set for implementation this current school

year, and the curriculum team expects to prepare similar guides for subsequent grades as well.

Case 1:18-cv-04167-|LG-.]O Document 45 Filed 10/05/18 Page 4 of 4 Page|D #: 1029

8. The PEARLS cturiculurn team prepared similar materials for the English
Language Arts curriculum. Curricular materials have already been developed for grades 3
through 5 , aligned with some Houghton Mifflin materials and supplemented With paired texts
written by a literacy expert from Rhode Island. These materials were designed to also cover
many aspects of U.S. History, Govemment and Civics. As with the Math materials, they contain
weekly planning guides to help organize the unit planning Each unit is completely aligned with
Cornmon Core Standards. The texts specifically feature practice in phonics, vocabulary,
spelling, grammar, writing skills, reading comprehension, oral reading fluency and oral
communication All genres of literature are covered including poetry, fiction and non-fiction
texts.

9. Since 2016, approximately 18,000 Houghton Mifflin readers and 15,000 Sadlier
Math texts have been purchased by yeshivas in Brool<lyn for use by their students They have
also purchased more than 22,000 of the ELA workbooks developed by PEARLS for use in
yeshiva classrooms

l declare under penalty of perjury under the laws of the State of New York that the

foregoing is true and correct to the best of my knowledge

Executed this jim day of October 2018, at 770` Q$C’l[°"": l ,New Yorl<.

 

